      Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 1 of 33




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

MARIA GUADALUPE HERRERA,                           §
INDIVIDUALLY AND AS NEXT FRIEND OF                 §
UN, YN, YN and AIN, HER MINOR CHILDREN,            §
and MARIA GERMANA OLGUIN,                          §
            Plaintiffs                             §
                                                   §    C. A. No. 4:18-cv-3812
VS.                                                §
                                                   §    PLAINTIFFS DEMAND TRIAL
AEROVIAS DE MÉXICO, S.A. DE C.V. (INC.),           §    BY JURY
d/b/a AEROMÉXICO and AEROLITORAL                   §
S.A. DE C.V., d/b/a AEROMÉXICO CONNECT,            §
             Defendants                            §


                     PLAINTIFFS’ ORIGINAL COMPLAINT

             Passenger Safety is an Airline’s Number One Priority. 1

                                       INTRODUCTION

       1.      On July 31, 2018, MARIA GERMANA OLGUIN, her daughter MARIA

GUADALUPE HERRERA and MARIA GUADALUPE HERRERA’s four minor children,

UN, YN, YN and AIN, buckled themselves into their seats on AEROMÉXICO Flight 2431

from General Guadalupe Victoria Airport, a.k.a. Durango International Airport, to Mexico

City, the first leg of their return flight to Houston, Texas. For them, there was no more

important priority than the safe takeoff and landing of Flight 2431. Instead, Flight 2431

crashed shortly after takeoff, injuring all six.



                                                            
1
   Aeroméxico agrees. “For Aeroméxico the safety of its customers is the main priority and
therefore the more than 14,000 Aeroméxico employees are committed to the well-being of
passengers and their families.” Statement from Aeroméxico Regarding Flight AM 2431 (July
31, 2018), available at www.airlinestaffrates.com/statement-regarding-flight-am-2431 (last
viewed September 22, 2018).
 
     Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 2 of 33




      2.     Plaintiffs MARIA GUADALUPE HERRERA, individually and as next friend

of UN, YN, YN and AIN, her four minor children, and MARIA GERMANA OLGUIN bring

this action under the Convention for the Unification of Certain Rules for International

Carriage by Air, signed at Montreal, Canada on May 28, 1999 (hereinafter “the Montreal

Convention”), against Defendants AEROVIAS DE MÉXICO, S.A. DE C.V. (INC.), d/b/a

AEROMÉXICO, and AEROLITORAL S.A. DE C.V., d/b/a AEROMÉXICO CONNECT,

seeking damages for their injuries.

                                      PARTIES

      3.     Plaintiffs MARIA GUADALUPE HERRERA, her four minor children and her

mother, MARIA GERMANA OLGUIN, have their principal and permanent residence in

Clute, Brazoria County, Texas. Plaintiff MARIA GUADALUPE HERRERA purchased

plane tickets in Texas from Defendants through their authorized agents for herself, her

four children, and MARIA GERMANA OLGUIN to fly on Aeroméxico Flight 2431. The

flight reservation confirmation states the flights are “Aeromexico” flights “operated by

                                          -2-
 
     Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 3 of 33



AEROLITORAL DBA AEROMEXICO CONNECT” (see Exhibit A). The flight from

Durango to Mexico City was the first leg of their return trip home from Mexico. Plaintiffs

had flown from Houston to Durango via Mexico City earlier in July, and they were retracing

their steps. The flight schedule called for Plaintiffs to change planes in Mexico City and

then board a flight to George Bush Intercontinental Airport, located in Houston, Texas.

       4.     Defendant AEROVIAS DE MÉXICO, S.A. DE C.V. (INC.), d/b/a

AEROMÉXICO (“AEROMÉXICO”) is a for profit foreign corporation. AEROMÉXICO is a

foreign air carrier operating in the United States under Federal Aviation Regulation Part

129 with Federal Aviation Registration Certificate Number ASMF152F. At all relevant

times AEROMÉXICO was a common carrier by air, operating aircraft in the State of Texas

for the transportation of passengers for hire. AEROMÉXICO advertises that it provides

roundtrip services between a number of locations in Mexico and Central America, and

cities in the State of Texas, including Houston, Austin, Dallas and San Antonio.2

AEROMÉXICO sells tickets to fly on its aircraft or the aircraft of affiliated carriers to

Texans over the internet and through agents here in Texas, as well as at customer service

counters in airports across the State manned by agents, servants and/or employees of

Defendant. Defendant is licensed to do business in the State of Texas and actively

engages in business in Texas, including entering into contracts to be performed in Texas,

purchasing and selling goods and services in Texas and advertising for business in

Texas. Defendant has places of business in Texas, employees who work in Texas, owns

and/or leases property in Texas and pays taxes in Texas. Further, Defendant has filed

lawsuits in Texas and availed itself of the Texas Judicial system. Defendant AEROVIAS

                                                            
2
   https://flights.aeroméxico.com/en-us/flights-to-united-states (last viewed September 17,
2018)
                                             -3-
 
     Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 4 of 33



DE MÉXICO, S.A. DE C.V. (INC.), d/b/a AEROMÉXICO may be served with process and

a copy of Plaintiff’s Original Complaint through its agent for service of process: Jose

Quant at 3663 North Sam Houston Parkway East, Suite 500, Houston, Texas 77032.

       5.     Defendant AEROLITORAL S.A. DE C.V., d/b/a AEROMÉXICO CONNECT 

(“AEROMÉXICO  CONNECT”) is a for profit foreign corporation. AEROMÉXICO 

CONNECT is a foreign air carrier operating in the United States under Federal Aviation

Regulation Part 129 with Federal Aviation Registration Certificate Number LVQF318F. At

all relevant times, AEROMÉXICO  CONNECT was a common carrier by air, operating

aircraft in the State of Texas for the transportation of passengers for hire. AEROMÉXICO 

CONNECT sells tickets to fly on its aircraft or the aircraft of affiliated carriers to Texans

over the internet and through agents or affiliates here in Texas, as well as at customer

service counters in airports across the State. Defendant is licensed to do business in the

State of Texas and actively engages in business in Texas, including entering into

contracts to be performed in Texas, purchasing and selling goods and services in Texas

and advertising for business in Texas. Defendant has places of business in Texas,

employees who work in Texas, owns and/or leases property in Texas and pays taxes in

Texas. Defendant AEROLITORAL S.A. DE C.V., d/b/a AEROMÉXICO CONNECT may

be served with process and a copy of Plaintiff’s Original Complaint through one of the

individuals listed as its agent for service of process in various documentation located on

the Texas Secretary of State’s website: Steve Milburn at 3663 North Sam Houston

Parkway East, Suite 500, Houston, Texas 77032; or Jose Quant at 3663 North Sam

Houston Parkway East, Suite 500, Houston, Texas 77032. (See September 1, 2016

Franchise Tax Report, attached as Exhibit B).


                                             -4-
 
     Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 5 of 33



                               JURISDICTION AND VENUE

       6.     This Honorable Court has jurisdiction over this claim pursuant to 28 U.S.C.

§1331 and under the Montreal Convention, an international treaty to which the United

States is a signatory. The flight constituted an international carriage of persons, as

defined by Article 1 of the Convention. Jurisdiction is proper under Article 33 because

Houston was the Plaintiffs’ “place of destination” as that term is defined by the Montreal

Convention, the Plaintiffs have their principal and permanent residence in Clute, Texas

and both Defendants operate services for the carriage of passengers by air in Texas,

either on their own aircraft or on another carrier’s aircraft pursuant to a commercial

agreement, and the Defendants conduct their business of carriage of passengers by air

from premises they either own or lease in Texas or that are owned or leased in Texas by

another carrier with which Defendants have a commercial agreement.

       7.     This Honorable Court has personal jurisdiction over Defendants. Plaintiffs

purchased their tickets to fly on Defendants’ flights, including the flight that crashed, here

in Texas through an authorized agent of Defendants that actively solicits business in

Texas on behalf of Defendants and sells tickets to Texas residents for the financial benefit

of Defendants. The tickets Plaintiffs purchased were delivered to Plaintiffs in Texas. The

Plaintiffs’ principal and permanent residence is in the Southern District of Texas and the

ultimate destination of their flights on July 31, 2018 was Houston, Texas. Further, the

Defendants have each established minimum, purposeful contacts with Texas that are so

continuous and systematic as to render both Defendants essentially at home in Texas.

Defendants have sought benefit, advantage and/or profit by availing themselves of the

Texas market and could reasonably anticipate being called into a Texas court, especially



                                             -5-
 
     Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 6 of 33



given the provisions of the Montreal Convention and their status as airlines that actively

promote in Texas the sale of tickets on their international flights as well as the sale of

tickets on connecting flights that are part of international travel. The exercise of jurisdiction

here comports with “traditional notions of fair play and substantial justice,” and the

exercise of jurisdiction is reasonable under the circumstances.

       8.     Venue is proper in the Southern District of Texas under Article 33,

Paragraphs (1) and (2) of the Montreal Convention. Houston was Plaintiffs’ “place of

destination” and the Southern District of Texas is where Plaintiffs purchased their tickets

and is Plaintiffs’ principal and permanent residence. Both Defendants operate services

for the carriage of passengers by air, either on their own aircraft or on another carrier’s

aircraft pursuant to a commercial agreement, and both Defendants conduct their business

of carriage of passengers by air from premises they either own or lease in the Southern

District of Texas or that are owned or leased by another carrier with which Defendants

have a commercial agreement. Venue is also proper under 28 U.S.C. §1391(b)(1)

because Defendants are residents of the Southern District of Texas as that term is defined

in 28 U.S.C. §1391(c)(2).

                                 FACTUAL ALLEGATIONS

The Purchase and Delivery of Tickets in Texas

       9.     Prior to July 31, 2018, Plaintiff MARIA GUADALUPE HERRERA purchased

tickets from Defendants through an authorized agent for commercial air transportation

from Houston, Texas to Durango and back for herself, her four minor children (ages 2-

15) and her mother, Plaintiff MARIA GERMANA OLGUIN (collectively referred to as “the




                                              -6-
 
     Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 7 of 33



Olguin family”) (Exhibit A)3. The purpose of this purchase was so these six members of

the Olguin family could participate in a much-anticipated reunion of three generations of

an American family with their Mexican family and old friends in Santiago Papasquiaro.

This beautiful mountain town of approximately 48,000 inhabitants, nestled on the eastern

slopes of the Sierra Madre Occidental at an altitude of 5,742 ft. above sea level, was the

home of their ancestors. The Olguin family’s arrival coincided with the town’s annual

celebration of its patron saint, and they planned to spend two weeks in Mexico with their

loved ones before returning home.

       10.    Prior to July 31, 2018, Defendants, through an authorized agent, issued and

delivered tickets to Plaintiff MARIA GUADALUPE HERRERA in Texas for commercial air

transportation for their trip. Included in this itinerary was Aeroméxico Flight 2431, from

Durango International Airport to Mexico City, where Plaintiffs and the four children would

change planes and catch a return flight to George Bush Intercontinental Airport.

       11.    Although the reservation confirmation for Flight 2431 describes the flight as

an Aeroméxico flight, it also notes the flight was operated by Aeroméxico Connect. On

information and belief, at all relevant times there was a code-sharing arrangement

between Defendants whereby Aeroméxico’s designator code was used to identify flights

operated by Aeroméxico Connect, including Flight 2431.

The Unsafe Weather Conditions

       12.    On July 31, 2018, the Olguin family said their goodbyes and traveled to the

Durango International Airport to begin their journey home to Houston via Mexico City. The


                                                            
3
   As evidenced by the flight reservation confirmation, the parties regarded this carriage as a
single operation, from Houston to Durango and back.

                                              -7-
 
     Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 8 of 33



day began with sunshine. The check-in and boarding process for Flight 2431 was

uneventful. The Plaintiffs’ first hint of a problem came only after the Olguin family was

seated on the Brazilian-made Embraer ERJ-190AR jet aircraft. It was then Maria

Guadalupe Herrera first noticed the rapidly darkening skies, increasing wind and heavy

rain. The weather had quickly and dramatically deteriorated.

       13.    While the passengers boarded, the assigned flight crew (later identified as

Captain Carlos Galván Meyran, First Officer Daniel Dardon Chávez, and flight attendants

Samantha Hernandez Huerta and Brenda Zavala Gomez), all of whom were employees

of one or both Defendants, acting in the course and scope of their employment, began to

prepare for takeoff.




       14.    As the flight crew continued their takeoff preparations, weather conditions

continued to deteriorate. Tempestuous winds, rain and hail were observed and




                                           -8-
 
     Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 9 of 33



experienced, as shown in the progression of photos below, which document the storm

over Durango on July 31, 2018.4




The Reverend Ramin Parsa, one of the passengers, described developments as follows:

              “When we were boarding the airplane, everything was fine, the
              weather was perfect. By the time everybody boarded the airplane,
              suddenly, a dark cloud began to come in. And so, it began to rain
              heavily, and the wind was blowing very, very heavily. The trees are
              bent. That's how strong the wind was. An airplane was shaking, so I
              thought, ‘Well, we're going to have probably an hour-to-30-minutes
              delay. We're going to wait here until this clears up, so we can take
              off.”5

Jonathan Belles, weather.com meteorologist, later commented on the conditions present

at the time AEROMÉXICO Flight 2431 prepared for takeoff:

              “Winds were shifting at the time due to nearby thunderstorms.
              Earlier, thunderstorms with strong winds and heavy rain with marble-
              sized hail lashed Durango city, damaging hangars at the airport.”6



                                                            
4
   Storyful.com video, Intense Storm Hit Durango Before Aeroméxico Crash, August 1, 2018,
available at: https://licensed.storyful.com/videos/206509 (last viewed September 30, 2018).
5
 Here and Now: Interview with Ramin Parsa (WBUR radio broadcast, August 8, 2018),
available at http://www.wbur.org/hereandnow/2018/08/08/aeroméxico-crash-survivor-ramin-
parsa (last viewed September 22, 2018). 
6
 Associated Press, Plane in Mexico Crashes in Shifting Winds and Hail, 49 Injured but No
Deaths Reported (August 1, 2018), available at www.weather.com/news/news/2018-07-31-
mexico-plane-crash-durango-injury (last viewed September 22, 2018).

                                            -9-
 
       Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 10 of 33



Travel industry analyst Henry Harteveldt observed:

                 "Pilots have the right, by the way, to say I don't think it's safe, I don't
                 care what the airline says. I'm not going to be taking off until I'm
                 convinced it's as safe as it's going to be."7

Defendants’ pilots negligently failed to exercise that right.

The Negligent Decision to Take Off

         15.     Despite the visibly dangerous weather conditions, Defendants’ pilots, for

reasons unfathomable, chose to challenge the violent forces of nature rather than wait for

the tempest to pass. The pilots gambled with the 103 lives on board, presumably betting

they could outrun the storm. The Reverend Ramin Parsa recounted his stunned reaction

to the decision to take off under the prevailing conditions:

                 “I wouldn't believe that the pilot [would] take off, and so I began to
                 film the outside. I was filming the rain, and, suddenly, the airplane
                 began to move, and he began to speed up to takeoff, and I said,
                 ‘Well, maybe he knows what he's doing. That's his job.’”8

Dorelia Rivera, another passenger, put it very succinctly when she told NBC5 in Chicago:

                 “We took off—it was pouring rain—honestly I thought ‘why in the
                 world are we even taking off.’”9

Ashley Garcia, a 17-year-old from Chicago who had traveled to Mexico for a wedding,

looked out the window, saw the jets' wings shaking because of the wind and thought:

                 “We are not about to take off, this is insane."10

                                                            
7
   CBS News, Aeromexico Crash: Americans in Plane Crash Share Dramatic Stories
(August 2, 2018), available at https://www.cbsnews.com/news/aeroméxico-plane-crash-
durango-at-least-65-americans-on-board/ (last viewed September 22, 2018). 
8
    Here and Now, supra at note 3.
9
 NBC5 Chicago, The Plane Just Started Shaking (July 31, 2018, updated August 1, 2018),
available at https://www.nbcchicago.com/news/local/Chicago-Area-Priest-Injured-in--
489685751.html (last viewed September 17, 2018).
10
     Holly Yan, supra at note 6.
                                                -10-
 
    Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 11 of 33



      16.    The Dirrecion General de Aeronautica (the Mexican governmental agency

that investigates aviation crashes in Mexico) distributed the following photographs, taken

by a fixed camera at the Durango International Airport, documenting the onset of the

horrific weather conditions. The second photo, on information and belief, was taken

approximately one minute prior to takeoff.




                                             -11-
 
        Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 12 of 33



           17.         The Brazilian Embraer E-190AR’s twin jet engines were no match for

Mother Nature’s fury. Alberto Herrera, a 35-year-old web developer from Chicago,

described what transpired:

                       "You start gaining speed and as soon as you start taking off all of
                       the sudden the plane starts struggling and it's getting hit with hail
                       … The higher up we went into the storm the heavier the hail got,
                       and more wind got to us.”11

The shuddering aircraft lurched up, down and sideways, then crashed violently in an open

field near the runway’s end.




The Reverend Ramin Parsa told CBS News that, given the weather conditions:

                       “I think it was a mistake by the pilot. He should not have taken off."12

The Crash

           18.         The fuel-laden Brazilian made Embraer ERJ-190 and its 103 occupants

were slammed violently onto the runway almost immediately upon takeoff. The aircraft

lost both of its jet engines, burst into flames, and filled with suffocating smoke. Passengers

                                                            
11
     Associated Press, supra at note 4.
12
     CBS News, supra at note 5.
                                                               -12-
 
      Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 13 of 33



later reported the Embrarer ERJ-190 “bounced like a ball” down the runway and into an

adjacent field; the cabin went dark, overhead luggage compartments opened, and their

contents became projectiles striking seated passengers and then obstructing the

emergency exit ways.




                                                                                  13




                                                            
13
     Map (Graphics: Aviation Herald/Google Earth).

                                                     -13-
 
           Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 14 of 33



            19.          Reverend Parsa described the scene after the crash:

                         “People were screaming and panicking and trying to get out. All the
                         lights of the airplane went off. It was pitch dark, and smoke started
                         coming in. That was, in my opinion, the worst part, because the
                         smoke was terrifying. Didn't have time to think, to breathe, and
                         everybody's trying to open the door.”14
                         …
                         “Imagine you put 100 people in a room, in a dark room, pitch dark,
                         filled with smoke and there’s a small door, everybody’s trying to find
                         it. That’s what the situation was.”15

Jose Luis Corral, a 52-year-old business owner from Portland, Oregon, recalled:

                         “It’s so fast, terrifying to see all the people screaming.”16

Jacqueline Flores, a resident of Bogota, Colombia, described her efforts to exit the

burning aircraft with her child:

                         “People were in a panic; there was one family with their three
                         children and another man who was bleeding from the head."17

                         “When the aircraft stopped, and we tried to exit, the aisle was blocked
                         with a large number of suitcases that had fallen in it; meanwhile the
                         fire was spreading, and a lot of smoke was coming in. Our seats were
                         located by one of the wings, we took advantage of a hole that was
                         there and, despite the fire there, we escaped."18
                                                            
14
     Here and Now, supra at note 3.
15
  Christopher Sherman, Mexico Plane Hit Sudden, Violent Storm Before Crash, Associated
Press, (August 1, 2018, updated August 2, 2018), available at www.thevillagereporter.com/
mexico-plane-hit-sudden-violent-storm-before-crash-2/ (last viewed September 22, 2018).
16
     Id.
17
  Javier Arce, David Agren and Sergio R. Bustos, Survivors Recount Chaos, Miraculous
Evacuation after Aeromexico Plane Crashes, Burns after Takeoff, USA TODAY NETWORK
(July 31, 2018, updated August 2, 2018), available at www.usatoday.com/story/news/world/
2018/07/31/aeromexico-flight-crashes-mexico-100aboard/875661002 (last viewed
September 22, 2018).
18
   Orale; http://durango.oralequechiquito.com/2018/07/31/se-desploma-y-explota-un-avion/
(last viewed September 21, 2018).

                                                               -14-
 
     Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 15 of 33



Flores went on to say that while she and other passengers gathered and prayed from a

distance, they saw the plane— from which they had escaped only minutes earlier— erupt

into a ball of fire.19

Post-Crash Safety Failures

        20.     The crash and resulting power outage in the cabin resulted not only in

pandemonium, but the exposure of aircraft and training deficiencies. Passengers reported

they were unable to evacuate efficiently because of darkness caused by the lack of

lighting and smoke. European Aviation Safety Agency (EASA) and FAA regulations both

require emergency floor path illumination. Based on information and belief, those

requirements were not met.

        21.     The passengers’ lives were further jeopardized in the post-crash evacuation

by the failure of the Flight Crew and Flight Attendants to act appropriately during the

emergency. Plaintiffs were seated on the aft port side of the aircraft and were never

provided directives, much less assistance, during the course of the evacuation. This

failure is evidenced by the absence of flight personnel voices providing direction to

passengers in Ramin Parsa’s video recording of the post-crash events.

        22.     The flight attendants abandoned their posts and exited the aircraft prior to

assuring all passengers had safely disembarked. In the case of Plaintiffs, an injured Maria

Guadalupe Herrera (MRIs have established multiple cervical and lumbar disc herniations

resulting from the crash) assisted her four children to the aft port emergency exit on her

own, entrusted her two-year-old baby girl to her 12-year-old daughter, and returned alone

to rescue her 75-year-old mother, Maria Germana Olguin, who she found still seated in

                                                            
19
     Javier Arce, David Argen and Sergio Bustos, supra at note 16.

                                             -15-
 
    Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 16 of 33



the burning, smoke-filled aircraft, unable to exit on her own power. (MRIs have since

established that Maria Germana Olguin suffered a pelvic fracture and a severe lumbar

vertebral body compression fracture.)




       23.    Mother and daughter proceeded together to the aft port emergency exit and

stood at the exit door, preparing to escape the burning aircraft on the emergency slide.

They heard a voice crying out from a distance, “Get away from there; get away from there!

The plane is going to explode.” It was the voice of one of Defendants’ flight attendants,

from a safe place a hundred yards away, calling to emphasize the danger facing the last

escaping passengers.

       24.    Plaintiffs exited the aircraft on the escape slide into a driving rain. A good

Samaritan passenger risked his life to assist the injured women to safety from the aircraft,

while the Defendants’ flight attendant continued to watch from a distance.

       25.    The family was reunited and together they hobbled to the runway,

approximately 400-500 yards away, where first responders separated them once again.

Maria Germana Olguin was transported to the military hospital, where she was

hospitalized for two days. She was discharged without being provided a copy of her

medical records, much less arrangements for follow-up care in the United States.


                                           -16-
 
          Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 17 of 33



              26.            Maria Guadalupe Herrera and her children were transported to the Hospital

General 450 in Durango, where they were evaluated, released and sent home without

medical records or arrangements for follow-up care.

The Delayed Admission of a Third Pilot

              27.            Within hours of the crash, the Governor of Durango, José Rosas Aispuro

Torres, reported that Flight 2431 initiated the takeoff at 3:30 p.m. and after taking off the

aircraft was affected by a gust of wind that caused it to descend suddenly and hit the

ground with the left wing, so that the two engines came off.20 Thus, a cover story was

created that would be repeated over and over by the media, Defendants, and later

government investigators— the crash of Flight 2431 was caused by the weather.

              28.            Initially, no one appears to have publicly asked the simple question: Why

did the pilots attempt to take off in this severe storm? Instead, upon determining there

were no fatalities, the crew members of AEROMÉXICO Flight 2431 were hailed as

national heroes, a portrayal promoted by Defendants.21 The crash was dubbed the

“Miracle in Durango”; presumably drawing parallels with the “Miracle on the Hudson”. The

Captain was credited for saving the passengers and the crew, and the authorities

immediately began blaming the crash on a freak meteorological event before any

investigation was begun, much less completed. For weeks Defendants and their flight

crew basked in the glow of celebrity and national pride.



                                                            
20
  BBC News, Mexico plane crash: All 103 people on board survive (August 1, 2019),
available at https://www.bbc.com/news/world-latin-america-45027112 (last viewed on
September 29, 2018).
21
     See, supra at note 1.

                                                               -17-
 
           Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 18 of 33



            29.   Mexican reporters began investigating a story that sounded too good to be

true. On August 24th an editorial published in Mexico City’s El Universal, entitled “Why

Hasn’t the Third Pilot on Aeroméxico Flight 2431 Been Discussed?” asked why the

presence of a third pilot in the cockpit was being concealed.

                  His alleged presence in the cockpit is so relevant and can mean so
                  much to the investigation about what happened in that accident that
                  the parties involved have preferred not to make it known.22

Once that editorial was published, the Defendants and investigators were backed into a

corner.

            30.   On September 6, 2018, 37 days after the crash that jeopardized the lives of

99 innocent passengers (88 adults, 9 children and 2 infants), AEROMÉXICO’s CEO,

Andrés Conesa, admitted for the first time that there was an unauthorized trainee in the

cockpit of Flight 2431. During the course of his public confession Conesa revealed that

Jose Ramon Vasquez, a “pilot in training”, although prohibited from being in the cockpit,

had been allowed by the Captain to sit in the First Officer’s seat and commence takeoff.23

It was later reported “the plane’s commanding officer [only] took over controls from the

trainee just before the crash.”24 Luis Gerardo Fonseca, Director General of the Mexican

Civil Aviation Agency stated:

                                                            
22
    Carlos Loret de Mola, El Misterio del Tercer PIloto en la Cabina del Avion Accidentado en
Durango, El Universal (August 24, 2018) (translated from Spanish to English), available at
http://www.eluniversal.com.mx/columna/carlos-loret-de-mola/nacion/el-misterio-del-tercer-
piloto-en-la-cabina-del-avion-accidentado (last viewed September 24, 2018).
23
    Ardy Torres, Three Pilots Hailed as Heroes for Saving Lives of 103 People when
Aeromexico Flight Crashed are FIRED as it’s Revealed a Trainee was at the Controls During
Take-off, Dailymail.com (September 7, 2018), available at https://www.dailymail.co.uk/
news/article-6144601/Three-pilots-hailed-heroes-July-crash-Durango-Mexico-fired-Mexican-
airline.html (last viewed September 22, 2018).
24
     Id.

                                              -18-
 
           Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 19 of 33



                  We know, from the voice recordings, that the pilot in training applies
                  that throttle and starts the takeoff, and then the commander takes
                  command. The loss of lift occurs after the Captain is at the controls,
                  but we still have to determine the precise moment [in which the
                  captain takes full control of the aircraft, given that until then he was
                  only in supervisory mode].25

The trainee had been engaged in some sort of “unauthorized en route training session”26

prior to the crash, in violation of Aeromexico’s corporate policies, procedures and

protocols.




            31.   After revealing the presence of Mr. Vasquez and his role, a fact Defendants

surely must have known from day one, Mr. Conesa wrote a letter to Defendants’

employees, stating:

                  “the behavior of the three pilots in the cockpit was not carried out
                  according to established protocols, deliberately violating the policies,
                  manuals and procedures of our company.”27

                                                            
25
     Ignacio Fariza, La Investigacion del accidente de Aeromexico se centra en cuando
recupero los mandos del avion el commandante, El Pais Internacional (September 14, 2018)
(translated from Spanish to English), available at https://elpais.com/internacional/2018/09/14/
mexico/1536884107001407.html (last viewed October 2, 2018).
26
   The exact Spanish phrase used was: “Una sesión de habilitación en ruta no autorizada”.
La Redaccion, Tripulante hizo funciones de copiloto en avión de Aeroméxico accidentado en
Durango: DGAC, Proceso.com.mx (September 5, 2018), available at
https://www.proceso.com.mx/549785/tripulante-hizo-funciones-de-opiloto-en-avion-de-
aeromexico-accidentado-en-durango-dgac (last viewed September 24, 2018).
27
     Id.
                                                -19-
 
          Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 20 of 33



Mr. Conesa’s statement was particularly striking because he had consistently maintained

the aircraft and personnel had performed in a stellar manner, and the weather was the

likely culprit. After confessing this misconduct by Defendants’ employees, Mr. Conesa

proceeded to announce that all three men were fired.

                             “This type of behavior is unacceptable, and we will not tolerate [it] for
                             any reason. [It] put at risk the trust that more than 20 million give
                             us.”28

              32.            The Mexican civil aviation authorities also responded to the revelation of

the presence and role of the pilot in training. They ordered all Mexican airlines implement

policies and procedures prohibiting, except in rare circumstances, any person not

belonging to the flight crew from occupying "the seats of the command posts during the

pre-flight, the flight and post-flight”.29

              33.            Flight 2431 was under the exclusive possession, control and management

of Defendants, acting through their agents, servants, and employees. The positioning and

roles of the pilots and “pilot in training” was under the exclusive control of Defendants,

acting through their agents, servants and employees. The decision to take off was under

the exclusive control of Defendants, acting through their agents, servants, and

employees. The Plaintiffs had no control over, and in no way caused or contributed to,

the crash and/or disembarking process that caused the injuries they sustained.



                                                            
28
     Id.
29
      The announcement was reported in the Mexican press as follows: “El lunes, las autoridades
mexicanas dieron un plazo de un mes para que todas las aerolíneas que operan en el país
norteamericano impidiesen— salvo en contadísimas excepciones— que cualquier persona
ajena a la tripulación ocupe ‘los asientos de los puestos de mando durante el prevuelo, el
vuelo y postvuelo’.” Ignacio Fariza, supra at note 24.

                                                               -20-
 
        Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 21 of 33



The Promise

            34.   After the crash, at a press conference with the Aeroméxico Chairman of the

Board, Aeroméxico CEO Andrés Conesa said,

                  "The most important thing is that the passengers are fine. We are
                  sending them to public and private hospitals. 100% of the expenses
                  will be covered by Aeroméxico."30




He assured the public that AEROMÉXICO would cover 100% of the medical expenses

caused by the crash.31 AEROMÉXICO no doubt derived a great deal of public goodwill

when it made this promise. This is a promise not yet fulfilled.

            35.   Plaintiffs made repeated requests for medical assistance to their assigned

AEROMÉXICO handler. Plaintiffs made it known they did not possess health insurance

or the financial wherewithal to pay cash for medical and psychological support for the

adults or children. They were instructed to pay for the medical care and submit their

                                                            
30
     Forbes Staff, Aeroméxico will cover 100% of expenses due to accident: Andrés Conesa,
Forbes Mexico (Julio 31, 2018) available at https://www.forbes.com.mx/ aeromexico-cubrira-
el-100-de-los-gastos-por-accidente-andres-conesa/ (last viewed September 22, 2018).
31
     Id. 
                                              -21-
 
        Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 22 of 33



receipts to AEROMÉXICO for consideration. This effectively resulted in the denial of

timely medical care and has resulted in further hardships to Plaintiffs arising out of injuries

that were no fault of their own. Reverend Ramin Parsa summed it up well:

                         “They [Aeroméxico] really haven't been professional. It's sad, they
                         haven't even reached out to us ever since. Even for coming back, we
                         had to call them multiple times and be on the line for 20 minutes, 30
                         minutes, to figure something out. And they really haven't even
                         reached out to us.”32

Plaintiffs’ Injuries

            36.          As a result of the crash and/or disembarking from the burning plane Plaintiff

MARIA GUADALUPE HERRERA sustained physical injuries, including injuries to her

head and face, herniated discs in her neck and low back, and psychological injuries.

            37.          As a result of the crash and/or disembarking from the burning plane each

of the four minor children sustained physical injuries and psychological injuries.

            38.          As a result of the crash and/or disembarking from the burning plane Plaintiff

MARIA GERMANA OLGUIN sustained physical injuries to her pelvis and spine, including

a pelvic fracture and a severe lumbar vertebral body compression fracture, as well as

psychological injuries.

                                                               CAUSES OF ACTION

Article 17 of the Montreal Convention

            39.          Because Flight 2431 was the first leg of Plaintiffs’ international trip with its

ultimate destination in Houston, the Montreal Convention governs this claim. Pursuant to

Article 17(1) of the Montreal Convention, the Defendants are liable for damages sustained

as the result of “bodily injury of a passenger upon condition only that the accident which

                                                            
32
     Here and Now, supra at note 3.
                                                                     -22-
 
     Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 23 of 33



caused the death or injury took place on board the aircraft or in the course of any of the

operations of embarking or disembarking.” The crash involved in this action constitutes

an abnormal or unusual condition external to the Plaintiffs, the Plaintiffs neither caused

nor contributed to the crash or their injuries, and the injuries and damages sustained by

all six of the Plaintiffs in this action occurred either in the crash while Plaintiffs were on

board the aircraft or during the disembarking process.

Article 21(2) of the Montreal Convention

       40.      Under the Montreal Convention a defendant may limit its damages to a

maximum of 113,100 Drawing Rights per plaintiff if it proves:

             a) such damage was not due to the negligence or other wrongful act or
                omission of the carrier or its servants or agents; or

             b) such damage was solely due to the negligence or other wrongful act
                or omission of a third party.

Defendants cannot prove either. Defendants and their agents and servants were

negligent, and the negligence of Defendants was the legal cause of Plaintiffs’ damages.

The damages sustained by the Plaintiffs were not solely due to the negligence or wrongful

act or omission of a third party.

Articles 39-41 of the Montreal Convention

       41.      In the event it should be determined that Aeroméxico was not the “actual

carrier”, as that term is defined by the Montreal Convention, Aeroméxico is liable to

Plaintiffs under the Montreal Convention pursuant to Articles 39-41.

       42.      Aeroméxico, if it was not “the actual carrier”, was the “contracting carrier”. It

made the contract of carriage with Plaintiffs for Flight 2431. On information and belief,

that contract was made through a code-sharing arrangement between Defendants.


                                              -23-
 
     Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 24 of 33



       43.    As set forth in Article 40 of the Montreal Convention, as a contracting carrier,

Aeroméxico is subject to the rules of the Convention.

       44.    As set forth in Article 41 of the Montreal Convention, if Aeroméxico Connect

and not Aeroméxico is deemed to be the actual carrier, the actions of Aeroméxico

Connect’s agents and servants in the course and scope of their employment are deemed

to be those of Aeroméxico.

                                         DAMAGES

       45.    Plaintiff MARIA GUADALUPE HERRERA has incurred substantial

damages due to the incident described above. There are certain elements of damage,

provided by law, that Plaintiff is entitled to have considered separately to determine the

sum of money that will fairly and reasonably compensate her for the injuries, damages,

and losses she has, and will, incur. From July 31, 2018, until the time of trial of this cause,

those elements of damage which should be considered separately and individually for the

purpose of determining the sum of money that will fairly and reasonably compensate

MARIA GUADALUPE HERRERA are:

              a.     The physical pain that she has suffered;

              b.     The mental anguish that she has suffered;

              c.     The amount of reasonable medical expenses necessarily incurred in
                     the treatment of her injuries;

              d.     The loss of earning capacity she has suffered; and

              e.     The damages resulting from the physical impairment she has
                     suffered.

MARIA GUADALUPE HERRERA would show that in reasonable probability her injuries

and damages will continue into the future. Plaintiff's future losses, from the date of trial

and beyond, include:
                                             -24-
 
    Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 25 of 33



              f.     The physical pain that she will suffer in the future;

              g.     The mental anguish that she will suffer in the future;

              h.    The reasonable value of the medical expenses that will necessarily
                    be incurred in the treatment of her injuries after trial;

              i.     The reduction in her future earning capacity; and

              k.     The damages resulting from the physical impairment that she will
                     continue to suffer in the future.

       46.    UN, YN, YN and AIN (minors) have each incurred damages as a result of

the plane crash made the basis of this lawsuit. There are certain elements of damage,

provided by law, that each is entitled to have considered separately to determine the sum

of money that will fairly and reasonably compensate each for the injuries, damages, and

losses each has, and will, incur. From July 31, 2018 until the time of trial of this cause,

those elements of damage which should be considered separately and individually for the

purpose of determining the sum of money that will fairly and reasonably compensate UN,

YN, YN and AIN (minors) are:

              a.     The physical pain that each has suffered; and

              b.     The mental anguish that each has suffered.

UN, YN, YN and AIN (minors) would show that in reasonable probability their injuries and

damages will continue into the future. The future losses each will incur, from the date of

trial and beyond, includes:

              c.     The physical pain that each will suffer in the future;

              d.     The mental anguish that each will suffer in the future; and

              e.    The reasonable value of the medical expenses that will necessarily
                    be incurred after each achieves majority in the treatment of their
                    injuries after trial.



                                            -25-
 
     Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 26 of 33



       47.    As a result of the injuries sustained by UN, YN, YN and AIN, MARIA

GUADALUPE HERRERA is liable for the costs of their reasonable and necessary medical

care until each achieves majority. In addition to the damages for her own injuries, MARIA

GUADALUPE HERRERA is entitled to recover that sum of money that will fairly and

reasonably compensate her for the reasonable and necessary medical costs UN, YN, YN

and AIN will incur from July 31, 2018 until the date of trial, and from the date of trial until

UN, YN, YN and AIN each achieves majority.

       48.    Plaintiff MARIA GERMANA OLGUIN has incurred substantial damages due

to the incident described above. There are certain elements of damage, provided by law,

that Plaintiff is entitled to have considered separately to determine the sum of money that

will fairly and reasonably compensate her for the injuries, damages, and losses she has,

and will, incur. From July 31, 2018, until the time of trial of this cause, those elements of

damage which should be considered separately and individually for the purpose of

determining the sum of money that will fairly and reasonably compensate MARIA

GERMANA OLGUIN are:

              a.     The physical pain that she has suffered;

              b.     The mental anguish that she has suffered;

              c.     The amount of reasonable medical expenses necessarily incurred in
                     the treatment of her injuries; and

              d.     The damages resulting from the physical impairment she has
                     suffered.

MARIA GERMANA OLGUIN would show that in reasonable probability her injuries and

damages will continue into the future. Plaintiff's future losses, from the date of trial and

beyond, include:



                                             -26-
 
     Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 27 of 33



               e.     The physical pain that she will suffer in the future;

               f.     The mental anguish that she will suffer in the future;

               g.     The reasonable value of the medical expenses that will necessarily
                      be incurred in the treatment of her injuries after trial; and

               h.     The damages resulting from the physical impairment that she will
                      continue to suffer in the future.

         49.   Each Defendant was a proximate cause of both the occurrence in question

and all the Plaintiffs’ injuries and damages. MARIA GUADALUPE HERRERA, both

individually and as next friend of her four minor children, and MARIA GERMANA OLGUIN

bring this cause of action to recover damages to the extent allowed by law from

Defendants.

                                      JURY DEMAND

         50.   Plaintiffs demand a trial by jury pursuant to Federal Rule of Civil Procedure

38(b).

                                          PRAYER

               WHEREFORE, Plaintiffs pray that citation be issued and served upon

Defendants in the form and manner prescribed by law, requiring that Defendants appear

and answer herein; that upon final hearing hereon, Plaintiffs have judgment against

Defendants, jointly and severally, for an award of actual damages to compensate each of

them for the damages they each have sustained; pre-judgment interest as allowed by

law; post-judgment interest; all costs of court; and all other relief to which Plaintiffs may

be justly entitled.




                                             -27-
 
    Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 28 of 33



                                   Respectfully submitted,

                                   LAW OFFICE OF J. MICHAEL SOLAR, PLLC


                                   By:         /s/ J. Michael Solar
                                         J. Michael Solar
                                         State Bar No. 18824850
                                         Federal Bar No. 1413
                                         2 BLVD Place
                                         1700 Post Oak Boulevard, Suite 600
                                         Houston, Texas 77056
                                         (713) 850-1212
                                         (713) 513- 5329/FAX
                                         jmsolar@solarlaw.com

                                         and

                                   LAW OFFICE OF RICHARD SCHECHTER, P.C.


                                   By:         /s/ Richard Schechter
                                         Richard Schechter
                                         Federal Bar No. 1278
                                         State Bar No. 17735500
                                         1 Greenway Plaza, Suite 740
                                         Houston, Texas 77046
                                         (713) 623-8919
                                         (713) 622-1680/FAX
                                         richard@rs-law.com

                                   ATTORNEY FOR PLAINTIFFS
                                   MARIA GUADALUPE HERRERA
                                   Individually and as next friend of UN,
                                   YN, YN and AIN, minor children, and
                                   MARIA GERMANA OLGUIN




                                    -28-
 
ase 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 29 of 3


        Flight overview

                                                  Travel dates
                                                  Jul 18, 2018 • Jul 31. 2018
                                                  Itinerary#
                                                  7337956525457




       Your r0sorvation is bookod and
       confirmed. There is no need lo call
       us to roeonnrm this ros.orvaUon.
       Confirmation
       ZJMHMG (Aeromexlco)

       Tieketl
       1397058535355 (Maria Guadalupe Herrera)
       1397058535356(Y       N
       1397058535359(U       N        )
       1397058535360(M3fla De Henera)
       1397058535357(Y N          )
       1397058535356(A              N

        Change or cancel this reservabon
        You can sliU add cancellation, medical and baggage protection.

        P(Otect My Trip

        Expwes 24 hours alter confirrnabon of flight boobig



       0   Departure Wed, Jul 18

        Web Fare

        AeromeXlCO 419 operu1ed by AEROllTORAl 06A AEROMEXICO CONNECT
        Houston (IAH)                                         Mexico City (MEX)
       12.45pm                                    ➔           3:05pm
       Tormlnal: 0                                            Tormlnal: 2
        Cabin: Economy/ Cooch (N►
        2h 20m duration


       0 2h 55m SI� Mexico City (MEX)



                                                                                EXHIBIT A
Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 30 of 33
Ae<omeXJco 2600 operated by AEROLITORAL OBA AEROMEXICO CONNECT
Mexico City (MEX)
6:00pm                              ➔    Durango (DGO)
                                         7:49pm
Tonninal: 2

Cabin: Economy/ Coach (N)
1h49m durallon



Total Duration
7h4m



0   Return Tue, Jul 31

Web Fare

Ae<ome,oco 2431 operaled by AEROllTORAl OBA AEROMEXJCO CONNECT
Durango (DGO)                           Mexico City (MEX)
3:04pm
                                    ➔   4:45pm
                                        To-.rminaJ: 2
Cabin: Economy/ Coach (N)
1h41m duration


0   3h15m stop Mexico c,ty (MEX)


Aeromex,co 476 operated by AEROUTORAl OBA AEROMEXICO CONNECT
Mexico City (MEX)
800pm
                                    ➔     Houston (IAH)
                                          10 25pm
Tennlnal: 2                               Terminal: 0
Cabin: Economy I Coach (N)
2h25m duration



Total Duration
7h21m



Traveler(s)

Maria Guadalupe Herrera
No frequent nyer details prov1ded

y       N
Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 31 of 33
 No frequent flyer details provided

 U         N
 No frequent flyer details provided

 Maria De Herrera
 No frequent flyer details provided

 y     N
 No [requent flyer details provided

 A                  N
 No troquent flyer details proVlded

 Frequent ftyer and speaal ass!&tance requests should be confirmed drec:tfy with lhe alrlrle




 Price summary
                                                                         Expedia
 Traveler 1·               $266.00 $408.13
 Adult FloghtTaxes & Fees         $142.13                                490 polnos
 Traveler 2.               $266.00 $408 13                               for this tnp

 Adult Fl19htTaxes & Fees         $142.13
 Traveler 3;               $266.00 S408.13
 Adult Fl>ghtTaxes & Fees         $142.13
 Traveler 4                $266.00 $408.13
 Seruor FllghlTaxes & Fees        $142.13
 Traveler 5:               $266.00 S408.13
 Child Fl,ghtTaxes & Fees         $142.13
 Traveler 6                $266.00 $408 13
 Child FloghtTaxes & Fees ___$�1_ 42 _ ._ 1_3_
 Total                                             $2,44S.78
 ,. p1lco1 are quoted In USO




 Additional information


 Additional rees
 The airline may charge addillonal fees for checked ba,ggage or other optional seMCeS

 Alrtlne rules• restriction$
 We understand that sometimes plans change We do not charge a cancel Of mange ree. When the airline
 charges such fees In accordance with Its own poltC1es., the oost will be passed on to you.
                                                                                                      3/4
         Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 32 of 33


Please read the complete penalty rules for changes and cancellations applicable to this fare.

Tickets are nonrefundable and nontransferrable.

Please read important mforma!Jon regarding air1me llab1llty limitations .




More help

Change or cancel this reservation.

Visit our Customer Support page.

Call Expedia Rewards blue Customer Care at 1-877-787-3117.
For faster service. mention itinerary #7337956525457
Case 4:18-cv-03812 Document 1 Filed in TXSD on 10/15/18 Page 33 of 33
